Notice.

sweets

Case 2:19-cv-00854-WSH, Document 47-4 Filed 11/27/19 Pagenhief 4

Proof of Publication of Notice in
Pittsburgh Legal Journal

Commonwealth of Pennsylvania }
1 SS:
County of Allegheny, }

Before me, the undersigned notary public, this day, personally appeared Jim
Spezialetti to me known, who being duly sworn according to law, deposes and
says the following:

I am an agent of the Pittsburgh Legal Journal. The Pittsburgh Legal Journal is

the duly designated legal newspaper for Allegheny County, Pennsylvania and

was established on April 23, 1853. It is published at 400 Koppers Building, 436

Seventh Avenue, Pittsburgh, Allegheny County, Pennsylvania; and a copy of

the printed notice appearing to the right is exactly the same as is printed or

pene in the issue or issues of said legal newspaper on the following date or
ates:

Nov 22, 2019

That affiant further states that he is the designated agent of the Allegheny
County Bar Association, the owner of said legal newspaper, that he is not
interested in-the subject.matter of the aforesaid notice or advertising. and that
all the allegations of the ‘aforesaid statement as to time, place, and character of
publication are true.

 

ubscribed t sworn to before me this 22nd day of November, 2019

Ane X. Agidi

NotaryfPuptic

Scott A. Lane

Law Office of Scott Lane, LLC
P.O. Box 368

Ingomar, PA 15127

Statement of Advertising Cost
For publishing the notice or advertisement on the above stated dates. . $191.40
Prool FESS in «uo. + i fain a gre Coen mon SHER RE Wiese oon EG! FIp ET ee mee $0.00
Total eis cggu ess ceme ewe y gee een aing Hane a wee ere RIES Tee me

Pittsburgh Legal Journal
400 Koppers Building

436 Seventh Avenue
Pittsburgh, PA 15219
Phone 412-261-6255

PLJ No. 19-06335
PAID

EXHIBIT

tabbies*

United States District Court
for the Western District of Pennsylvania
Civil Action No. 2:19-cv-0854
Donald V. Porreca

v.
Alternative Energy Holdings, LLC; Kevin T.
Carney; Robert  Irey; Jonathan Freeze,
Dodaro, Matta & Cambest, P.C.; DMC
Bradley; Michael J. Hammond; and Steven
M. Toprani

Notice of Summons and Complaint
To: Jonathan Freeze
A lawsuit has been filed against you.
Within 21 days after publication of this
notice, you must serve on the Plaintiff an
answer or motion under Rule 12 of the
Federal Rules of Civil Procedure. The
answer and motion must be served on the
Plaintiff's attorneys whose names and
addresses are below. You are warned that if
you fail to do so the case may proceed
without you and a judgement may be
entered against you without further notice
for the relief requested by the plaintiff. You
may lose money or property or other rights
important to you.

Scott A. Lane, Esq., Law Office of Scott
Lane, LLC, P.O. Box 368, Ingomar, PA
15127,

19-66335 Nov 22, 2019

 

 

Commonwealth of Pennsylvania - Notary Seal
Melanie L. Goodwin, Notary Public
Allegheny County
My commission expires May 12, 2022
Commission number 1255781
Member, Pennsylvania Association of Notaries

 
Notice.

Case 2:19-cv-00854-WSH Document 47-4

Proof of Publication of Notice in
Pittsburgh Legal Journal

Commonwealth of Pennsylvania }
} SS:
County of Allegheny, }

Before me, the undersigned notary public, this day, personally appeared Jim
Spezialetti to me known, who being duly sworn according to law, deposes and
says the following:

| am an agent of the Pittsburgh Legal Journal. The Pittsburgh Legal Journal is

the duly designated legal newspaper for Allegheny County, Pennsylvania and

was established on April 23, 1853. It is published at 400 Koppers Building, 436

Seventh Avenue, Pittsburgh, Allegheny County, Pennsylvania; and a copy of

the printed notice appearing to the right is exactly the same as is printed or

pap isres in the issue or issues of said legal newspaper on the following date or
ates:

Novy 22, 2019

That affiant further states that he is the designated agent of the Allegheny
County Bar Association, the owner of said legal newspaper, that he is not
interested in the subiect matter of the aforesaid notice or advertising. and that

all the allegations of the aforesaid statement as to time, place, and character of
publication are true.

  

WT 1 sworn to before me this 22nd day of November, 2019
J { (MA OX y Lie

Scott A. Lane

Law Office of Scott Lane, LLC
P.O. Box 368

Ingomar, PA 15127

Statement of Advertising Cost
For publishing the notice or advertisement on the above stated dates... $191.40

Proot FOES ic vse vag ee mn haR Mle Heme ne ie KE Heme EERIE SY $0.00
TRL avy ce x and 2 rie Bape a ERIN FH en eR EEE eR REET $191.40

Pittsburgh Legal Journal
400 Koppers Building

436 Seventh Avenue
Pittsburgh, PA 15219
Phone 412-261-6255

PLJ No. 19-06336
PAID

mmonwea ‘
ve Melanie L. Goodwin, oO

My commission

Member, Penns

1426 eee CU

Filed 11/27/19 Pagendiat 4

United States District Court
for the Western District of Pennsylvania
Civil Action No. 2:19-cv-0854
Michael K. Geller

Vv.
Alternative Energy Holdings, LLC; Kevin T.
Carney; Robert  Irey; Jonathan Freeze,
Dodaro, Matta & Cambest, P.C.; DMC
Bradley; Michael J. Hammond; and Steven
M. Toprani

Notice of Summons and Complaint
To: Jonathan Freeze
A lawsuit has been filed against you.
Within 21 days after publication of this
notice, you must serve on the Plaintiff an
answer or motion under Rule 12 of the
Federal Rules of Civil Procedure. The
answer and motion must be served on the
Plaintiff's attorneys whose names and
addresses are below. You are warned that if
you fail to do so the case may proceed
without you and a judgement may be
entered against you without further notice
for the relief requested by the plaintiff. You
may lose money or property or other rights
important to you.

Scott A. Lane, Esq., Law Office of Scott
Lane, LLC, P.O. Box 368, Ingomar, PA
15127.

—+3296336 Nov-2272019—

       

Wwania - Notary Seal
ith of Pennsy Notary Public

 

 

 

llegheny County
se expires May 42,2022
number 4255781

 

 

  
         

Commission
Notice.

Case 2:19-cv-00854-WSH Document 47-4

Proof of Publication of Notice in
Pittsburgh Legal Journal

Commonwealth of Pennsylvania }
} SS:
County of Allegheny, }

Before me, the undersigned notary public, this day, personally appeared Jim
Spezialetti to me known, who being duly sworn according to law, deposes and
says the following:

I am an agent of the Pittsburgh Legal Journal. The Pittsburgh Legal Journal is

the duly designated legal newspaper for Allegheny County, Pennsylvania and

was established on April 23, 1853. It is published at 400 Koppers Building, 436

Seventh Avenue, Pittsburgh, Allegheny County, Pennsylvania; and a copy of

the printed notice appearing to the right is exactly the same as is printed or

Vl i in the issue or issues of said legal newspaper on the following date or
ates:

Nov 22, 2019

That affiant further states that he is the designated agent of the Allegheny
County Bar Association, the owner of said legal newspaper, that he is not
interested in the subject matter of the aforesaid notice or advertising. and that __

all the allegations of the aforesaid statement as to time, place, and character of
publication are true.

  
   

Signature of Affi

WW arf sworn to before me this ny of November, 2019
LD LAL Oo i Lie

wy ee

Scott A. Lane

Law Office of Scott Lane, LLC
P.O. Box 368

Ingomar, PA 15127

Statement of Advertising Cost
For publishing the notice or advertisement on the above stated dates. .. $191.40

PrOOP FEES cee ce sc nba e eee wena Sma poe em en eer ee me TET ETT $0.00
TEA ecu un m8 wosre 9 enow enc tua eene mn 9 EG Em nn EES EE $191.40

Pittsburgh Legal Journal
400 Koppers Building

436 Seventh Avenue
Pittsburgh, PA 15219
Phone 412-261-6255

PLJ No. 19-06337
PAID

Commonwea!

Filed 11/27/19 Pagenaief 4

United States District Court
for the Western District of Pennsylvania
Civil Action No. 2:19-cv-0854
Ryan S, Seifert

v.
Alternative Energy Holdings, LLC; Kevin T.
Carney; The Irey Group, LLC; Robert Irey;
Jonathan Freeze; Dodaro, Matta & Cambest,
P.C.: and Steven M. Toprani

Notice of Summons and Complaint
To: Jonathan Freeze
A lawsuit has been filed against you.
Within 21 days after publication of this
notice, you must serve on the Plaintiff an
answer or motion under Rule 12 of the
Federal Rules of Civil Procedure. The
answer and motion must be served on the
Plaintiff's attorneys whose names and
addresses are below. You are warned that if
you fail to do so the case may proceed
without you and a judgement may be
entered against you without further notice
for the relief requested by the plaintiff. You
may lose money or property OF other rights
important to you.

Scott A. Lane, Esq., Law Office of Scott
Lane, LLC, P.O. Box 368, Ingomar, PA
15127.

19-06337 Nov 22, 2019

       

ith of Pennsylvania ~ Notary Seal
Melanie L. Goodwin, Notary Public
Allegheny County
My commission expires May 42,2022
Commission number 4255781
Member, Pennsylvania Association ‘of Notaries

 

 

 

  
    

 
Notice.

Case 2:19-cv-00854-WSH Document 47-4

Proof of Publication of Notice in
Pittsburgh Legal Journal

Commonwealth of Pennsylvania ‘
¥ SS:
County of Allegheny, \

Before me, the undersigned notary public, this day, personally appeared Jim
Spezialetti to me known, who being duly sworn according to law, deposes and
says the following:

I am an agent of the Pittsburgh Legal Journal. The Pittsburgh Legal Journal is
the duly designated legal newspaper for Allegheny County, Pennsylvania and
was established on April 23, 1853. It is published at 400 Koppers Building, 436
Seventh Avenue, Pittsburgh, Allegheny County, Pennsylvania; and a copy of
the printed notice appearing to the right is exactly the same as is printed or
published in the issue or issues of said legal newspaper on the following date or
dates:

Nov 22, 2019

That affiant further states that he is the designated agent of the Allegheny
County Bar Association, the owner of said legal newspaper, that he is not
interested inthe subject matter of the aforesaid notice or advertising, and that
all the allegations of the aforesaid statement as to time, place, and character of
publication are true.

Signature of Aftgat Cf

Subscribed and sworn to before "x ay of Novergber, 2019
NALLY: Uik~
Notary Wi

Scott A. Lane

Law Office of Scott Lane, LLC
P.O. Box 368

Ingomar, PA 15127

~

 

Statement of Advertising Cost
For publishing the notice or advertisement on the above stated dates... $191.40

Pronk F668... nwes aces be nU kee ene ema m Eee EEE ETON $0.00
FEARE ecaa sons mw Hed B mt C9 Hive wh ames wee nome a dneS REEF! Se EERSTE OUTS $191.40

Pittsburgh Legal Journal
400 Koppers Building

436 Seventh Avenue
Pittsburgh, PA 15219
Phone 412-261-6255

PLJ No. 19-06338
PAID

        
    

Filed 11/27/19 Pagen4ief 4

  
 

Member, Pen

ith
Ca erie L. Goodwin, Notary Public
Allegheny County

issi 42,2022
commission expires May 14:
" Commission number 4255781

United States District Court
for the Western District of Pennsylvania
Civil Action No. 2:19-cv-0854
Ronald C. Schmeiser

v.
Alternative Energy Holdings, LLC, Kevin T.
Carney; Robert Irey: Jonathan Freeze;
Dodaro, Matta & Cambest, P.C.; DMC
Bradley; Michael J. Hammond; and Steven
M. Toprani

Notice of Summons and Complaint
To: Jonathan Freeze
A lawsuit has been filed against you.
Within 21 days after publication of this
notice, you must serve on the Plaintiff an
answer or motion under Rule 12 of the
Federal Rules of Civil Procedure. The
answer and motion must be served on the
Plaintiff's attorneys whose names and
addresses are below. You are warned that if
you fail to do so the case may proceed
without you and a judgement may be
entered against you without further notice
for the relief requested by the plaintiff. You
may lose money or property or other rights
important to you.

Scott A. Lane, Esq., Law Office of Scott
Lane, LLC, P.O. Box 368, Ingomar, PA
15127.

19-06338-Noy 22. 2019

     

of Pennsylvania - Notary Seal

  
 

neyivanla Association of Notaries
